DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    635
    862
    media_image1.png
    Greyscale

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17, drawn to a PERSONAL HYDRATION SYSTEM, classified in class C02F, subclass 1/002.
II.	Claims 18-20, drawn to a METHOD OF CLEANING A PERSONAL HYDRATION SYSTEM, classified in class A47L, subclass 17/00.


Applicant’s Election
Applicant’s Election of October 28, 2021, without traverse, is acknowledged:

    PNG
    media_image2.png
    433
    718
    media_image2.png
    Greyscale

Continuity Data Map

    PNG
    media_image3.png
    349
    195
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim one, it is unclear what is intended by “textured inner surface” or how this “textured inner surface” differs from the “projections” recited in the various dependent claims.
In claim 2, it is unclear what is intended by “includes an antimicrobial agent.” It is unclear in what sense the drinking hose “includes” said agent, and what is intended by “antimicrobial agent.”
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  It is unclear how claim 3 further limits claim one from which it depends.  A “textured” surface would inherently have projections. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of CHAPIN (US 103,299) and KUHLEIN (US 2005/0010169 A1).
CHAPIN discloses a drinking tube for individuals including a reservoir and a drinking hose as depicted in Figures 1 and 2.

    PNG
    media_image4.png
    535
    394
    media_image4.png
    Greyscale

CHAPIN does not appear to expressly disclose, “a textured inner surface” as recited in claim one or “internal projections arranged in a staggered pattern” as in independent claim 11.
KUHLEIN discloses a medical apparatus for administering or evacuating a fluid to or from a human or animal body or for receiving said fluid, wherein the surface of the hose 2 facing the fluid is structured in a knob-like manner by means of bumps, domes or arcuate surfaces 4 as shown in Figures 1 and 2.

    PNG
    media_image5.png
    520
    517
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the apparatus of CHAPIN by incorporating tubing of the type disclosed by KUHLEIN in order to, for example, attain the anti-bacterial effects thereof, as disclosed beginning in pre-grant publication paragraph [0014], and recited, at least in claims 8,14-15, and 21-23 of the KUHLEIN pre-grant publication. The apparatus of the references as combined, is seen to meet the limitations of claims 1-16.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of CHAPIN (US 103,299) and KUHLEIN (US 2005/0010169 A1) as applied to claims 1-16 above, and further in view of EDSTROM (US 5,484,405).
Claim 17 specifies that the system includes “a mount connectable to a surface, the reservoir being configured for releasable engagement with the mount such that the personal hydration system is supportable in a manner facilitating gravity- assisted dispensation of fluid from the reservoir through the drinking hose.” EDSTROM discloses such a personal hydration system as clearly depicted in Figure One thereof reproduced below. It would have been obvious to mount the system of the references as applied above by including a mounting system of the type disclosed by EDSTROM, in order to facilitate gravity dispensation.

    PNG
    media_image6.png
    557
    596
    media_image6.png
    Greyscale

Double Patenting
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/322,016 in view of CHAPIN (US 103,299). 
Instant claims 1-16 specify a reservoir which is not recited in claims 1-17 of copending Application No. 17/322,016.
CHAPIN discloses a drinking tube for individuals including a reservoir and a drinking hose as depicted in Figures 1 and 2.

    PNG
    media_image4.png
    535
    394
    media_image4.png
    Greyscale

The claiming and/or incorporation of a reservoir with the “straw” recited in claims 1-17 of 17/322,016, would have been obvious, in order to, for example, ensure fluid flow by preventing kinking and/or blockage by compression of the claimed “straw.” No structural distinction is seen to be made between the claimed “straw” of 17/322,016 and the instantly claimed “drinking hose.”
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/322,016 in view of CHAPIN (US 103,299) as applied in the double patenting rejection above, and further in view of EDSTROM (US 5,484,405).
Claim 17 specifies that the system includes “a mount connectable to a surface, the reservoir being configured for releasable engagement with the mount such that the personal hydration system is supportable in a manner facilitating gravity- assisted dispensation of fluid from the reservoir through the drinking hose.” EDSTROM discloses such a personal hydration system as clearly depicted in Figure One thereof reproduced above. It would have been obvious to mount the system recited in claims 1-17 of copending Application No. 17/322,016 by including a mounting system of the type disclosed by EDSTROM, in order to facilitate gravity dispensation.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/Primary Examiner
Art Unit 1776